Citation Nr: 1615725	
Decision Date: 04/19/16    Archive Date: 04/26/16

DOCKET NO.  12-35 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for depression and, if so, whether service connection is warranted for an acquired psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD).  

2.  Entitlement to a disability rating in excess of 20 percent for service-connected residuals of left tibia stress fracture.  

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to the service-connected residual left tibia disability.  


REPRESENTATION

Appellant represented by:	Mississippi State Veterans Affairs Board



ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from May 1991 to September 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) above.  

With respect to the Veteran's claim for an acquired psychiatric disorder, the Board notes that the RO previously denied a claim of service connection for depression, to include as secondary to service-connected residuals of left tibia fracture, in a final March 2002 rating decision.  In 2011, the Veteran filed a new claim seeking service connection for PTSD, which was denied in the May 2011 rating decision on appeal.  While the Veteran filed a claim seeking service connection for PTSD, review of the record shows that he is actually seeking service connection for depression as secondary to his service-connected residuals of left tibia fracture (hereinafter referred to as "service-connected residual left tibia disability).  Indeed, the Veteran has consistently argued that the medical evidence shows he experienced a post-traumatic deformity of his left tibia, which resulted in chronic pain, depression, and an inability to maintain employment.  See statements from the Veteran dated September 2011, October 2011, and December 2012.  Additionally, there is no medical evidence showing he has ever been diagnosed with PTSD.  

Given the Veteran's consistent reference to a "post-traumatic" injury to his left knee, which he has asserted resulted in his current depression, the Board finds that the Veteran's current claim for service connection is not a "new" claim, as the current claim continues to encompass the matter of whether the Veteran has depression (or any other psychiatric disorder) that was incurred as a result of his service-connected residual left tibia disability.  As such, new and material evidence is required in order for the Board to consider the substantive merits of the claim for service connection.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).

Furthermore, in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  In light of Clemons and the Veteran's varying description of his current psychiatric disorder, the Board has recharacterized the issue on appeal as entitlement to service connection for an acquired psychiatric disorder, to include depression, PTSD, and any other currently diagnosed psychiatric disorder, as reflected on the first page of this decision.

As for the issue of entitlement to TDIU, while this issue was not certified for appeal, the Board finds the issue of entitlement to TDIU has been raised in conjunction with the increased rating claim on appeal.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Therefore, as the Board has jurisdiction over such issue as part and parcel of the Veteran's increased rating claim, it has been listed on the first page of this decision.

In his December 2012 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at the Board's central office.  A hearing was scheduled for March 2016 and notice of the hearing was sent to the Veteran's address of record, but the Veteran failed to appear for his scheduled hearing.  Therefore, his request for a Board hearing is considered withdrawn.  38 C.F.R. § 20.704(d) (2015).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

For reasons explained below, the issues of entitlement to service connection for an acquired psychiatric disorder and entitlement to an increased rating for service-connected residuals of left tibia stress fracture are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a March 2002 rating decision, the RO denied entitlement to service connection for depression; although notified of the denial, the Veteran did not initiate an appeal, and no pertinent exception to finality applies.

2.  Additional evidence associated with the claims file since the March 2002 rating decision is not cumulative and redundant of evidence of record at the time of the prior denial, relates to unestablished facts necessary to substantiate the claim for service connection for depression, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The March 2002 rating decision that denied entitlement to service connection for depression is final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002) [(2015)].

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for depression has been received. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for depression is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issue is deferred pending additional development consistent with the VCAA.

By way of background, the Veteran's original claim for entitlement to service connection for depression was denied in a March 2002 rating decision.  At that time, the RO considered the Veteran's service treatment records and post-service treatment records dated from July to September 2000.  The RO denied the Veteran's claim on the basis that there was no medical evidence of a diagnosis of depression, as well as no evidence showing depression was diagnosed during service or as related to his service-connected residual left tibia disability.  

The Veteran did not appeal this decision , and no other exception to finality applies, as the Veteran did not submit any relevant service records or any other evidence or communication which could be considered new and material evidence relevant to the depression claim during the one-year appeal period following the issuance of the decision.  See 38 C.F.R. § 3.156(b), (c).  Accordingly, the March 2002 rating decision became final as to the evidence then of record.  38 U.S.C.A. § 7105 (c) (West 2002) [2015]; 38 C.F.R. § 20.1103 (2002) [2015].

In 2011, the Veteran filed a claim seeking service connection for PTSD.  See April 2011 report of general information.  As previously noted, while the Veteran filed a claim seeking service connection for PTSD, review of the record shows that he is actually seeking service connection for depression as secondary to his service-connected residual left tibia disability, given his consistent reference to chronic pain and depression incurred as a result of the post-traumatic deformity to his left tibia.  See statements from the Veteran dated September 2011, October 2011, and December 2012.  Accordingly, the Veteran's current claim for service connection is not a "new" claim and new and material evidence is required in order for the Board to consider the substantive merits of the claim for service connection.  

Indeed, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Relevant evidence received since the March 2002 rating decision includes VA treatment records, which reflect that the Veteran has been diagnosed with depression, not otherwise specified.  See e.g., VA treatment records dated July 2013 and February 2014.  The newly received VA treatment records also show the Veteran has reported having increased depression due to his left leg pain and that he has been receiving mental health treatment at the VA outpatient clinic for depression related to his leg injury since 2010.  See VA treatment records dated February 2014 and August 2014.  

At the time of the March 2002 rating decision, there was no evidence of a current diagnosis of depression, as well as no evidence showing that depression was related to the service-connected residual left tibia disability.  The Board finds that the VA treatment records noted above are new in that they were not of record at the time of the final March 2002 rating decision.  The VA treatment records are also material because they relate to unestablished facts necessary to substantiate the Veteran's claim and raise a reasonable possibility of substantiating his claim, as they provide a current diagnosis of depression and suggest that his depression is related to his service-connected residual left tibia disability.  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010) (holding that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's full duty to assist).

Under these circumstances, the Board finds that new and material evidence has been received and, accordingly, the claim of entitlement to service connection for depression is reopened.  The merits of reopened claim are addressed in the Remand section of this decision.  As noted, however, given the Veteran's varying description of his current psychiatric disorder, the Board has recharacterized the issue on appeal as entitlement to service connection for an acquired psychiatric disorder, to include depression, PTSD, and any other currently diagnosed psychiatric disorder.  


ORDER

As new and material evidence to reopen the claim of entitlement to service connection for depression has been received, to this limited extent, the appeal as to this matter is granted.


REMAND

As for the reopened claim of service connection for an acquired psychiatric disorder, there is evidence of record which suggests that the Veteran's depression is secondary to (caused or aggravated by) his service-connected residual left tibia disability.  Indeed, VA treatment records reflect that the Veteran and his treating physicians have attributed his depression, at least partially, to the pain he experiences as a result of his service-connected residual left tibia disability.  See VA treatment records dated April 2009, February 2014, and August 2014.  

Despite the foregoing, the Veteran has not been afforded a VA examination in conjunction with this claim and there is no medical opinion of record that addresses whether the Veteran's depression is secondary to his service-connected residual left knee disability.  See 38 U.S.C.A. § 5103A (West 2014); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Given the competent evidence of a current diagnosis of depression and the evidence which indicates that the Veteran's depression may be associated with his service-connected residual left tibia disability, the Board concludes that the Veteran should be afforded a VA examination to determine the likelihood that his current depression (or any other diagnosed psychiatric disability) is secondary to his service-connected residual left tibia disability.  See 38 C.F.R. § 3.159(c)(4) (2015); Duenas v. Principi, 18 Vet. App. 512 (2004).

As for the increased rating claim on appeal, the Court has held that the rating schedule "does not forbid consideration of a higher rating based on a greater limitation of motion due to pain on use including during flare-ups," and that if warranted, a case should be remanded "for the Board to obtain a new medical examination which complies with the requirements of 38 C.F.R. § 4.40, and the medical examiner must be asked to express an opinion on whether pain could significantly limit functional ability during flare-ups or when the [joint] is used repeatedly over a period of time."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995) (noting that "these determinations should, if feasible, be 'portrayed' in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups"); see also Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011) (relying on DeLuca for the proposition that an adequate joint examination report must comply with § 4.40 and include an "opinion on whether pain could significantly limit functional ability during flare-ups or when the [joint] is used repeatedly over a period of time").

In September 2012, the Veteran underwent a VA examination to assess the severity of his residual left tibia disability, during which he reported experiencing flare-ups of left knee pain on a daily basis.  He reported that his flare-ups occurred after walking for more than 30 minutes and resulted in stabbing, throbbing pain, as well as an inability to bend his knee, lift, run, or climb stairs.  While the examiner identified the Veteran's functional loss after repetitive use, the examiner did not identify whether the Veteran experienced any functional impairment during flare-ups or attempt to estimate any such functional impairment in terms of the degree of additional range-of-motion loss during such flare-ups.  Given the Veteran's report of daily flare-ups, which is manifested by an inability to bend his knee, the Board finds that clarification must be sought as to whether the Veteran experiences any additional functional impairment during his flare-ups.  See 38 C.F.R. § 4.40; DeLuca, supra.  

In addition to the foregoing, the Board notes the Veteran has argued that he has had difficulty maintaining employment since November 2006 as a result of his service-connected residual left knee disability.  See statements from the Veteran dated September 2011, October 2011, May 2012, December 2012, and February 2014.  Accordingly, the Board finds that the issue of entitlement to TDIU has been raised in conjunction with the increased rating claim on appeal.  See Rice, supra; 38 C.F.R. §§ 3.340, 3.341, 4.16.  As the TDIU claim is inextricably intertwined with the increased rating claim being remanded herein, the Board will defer appellate consideration of the claim pending completion of the action requested below.  See, e.g., Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

While on remand, the AOJ should provide the Veteran with proper VCAA notice regarding the information and evidence necessary to substantiate a secondary service connection and TDIU claim, as such notice has not yet been provided the Veteran.  The Veteran should also be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).  The AOJ should also ensure that the evidentiary record contains all evidence relevant to the claims on appeal by affording the Veteran another opportunity to provide private treatment records pertinent to his claims and obtaining any outstanding VA treatment records dated from October 2014 to the present.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with a VCAA letter that informs him of the information and evidence necessary to substantiate a secondary service connection and TDIU claim.  Also provide the Veteran with VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) and request that he return the completed form. 

2. Obtain all outstanding VA treatment records dated from October 2014 to the present.

3. Schedule the Veteran for a VA examination to determine the etiology of any currently diagnosed acquired psychiatric disorder.  The claims file should be provided to the examiner for review.

As for each diagnosed disability, the examiner should offer an opinion as to the following:

a) Whether it is at least as likely as not (a 50% or higher degree of probability) that the disability is causally related to the Veteran's service; or, if not;

b) Whether it is at least as likely as not that the disability is caused OR aggravated by the Veteran's service-connected residuals of left tibia fracture, to include the pain caused thereby. 

In answering the foregoing, the VA examiner is asked to consider all lay and medical evidence of record, including the VA treatment records showing that the Veteran and his treating providers have attributed his depression to his service-connected residual left knee disability.  See e.g., VA treatment records dated July 2013, February 2014, and August 2014.  

A rationale should be provided for each opinion offered. 

4. Schedule the Veteran for an examination to determine the current severity of his service-connected residuals of left tibia fracture.  

5. Readjudicate the claims.

The Veteran need take no action until so informed and he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is to ensure compliance with due process considerations.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


